Opinion of the Court
Per Curiam:
This is another ease in which, at the time of the supervisory authority’s review and action, his powers with respect to suspending the adjudged punitive discharge were circumscribed by the provisions of section 0120a, Manual of the Judge Advocate General, Department of the Navy. For the reasons stated in United States v Prince, 16 USCMA 314, 36 CMR 470, the accused is entitled to a new review and post-trial action on his case, uninfluenced by the purported requirement that the supervisory authority give reasons for suspending a punitive discharge adjudged in a case in which the findings of guilty included offenses involving moral turpitude. See United States v Prince, supra; United States v Haron, 16 USCMA 412, 37 CMR 32, this day decided.
*414The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Navy for the direction of further proceedings under Uniform Code of Military Justice, Articles 61, 64, and 65, 10 USC §§ 861, 864, 865.